Title: Mary Smith Cranch to Abigail Adams, 16–25 May 1790
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Braintree May 16th 1790
I last evening receiv’d your Letter without a date but believe it was your last as you mention Mrs Smiths removal want of some Furniture &c. mr Cranch will attend to the Packing & Sending them directly— I hope you have receiv’d my last letter. you will find by that mrs Norton for whome you have been so kindly anxious was much better & had escap’d what we so much feard but She is as thin as a Lanthorn you can see thro her nose. There whole Family been sick Baby & all with this new distemper but are geting better, however bad we are if it does not run into a Lung Fever we think it light Lucy was sicker for two days than she ever was before & so was mr Norton The baby is sick now, dreadfull coughs they all have. In short I hardly know of a Person who has not been or is now sick tis not only so here but every where I believe there have been more People who have had the measles in this Parish than ever had them before & many of them attackd with the Influenzy at the same time. you will find by the publick Prints many of our acquaintance among the lists of the Dead mr Hilliard has left a large young Family & not any of them the best calculated to scrabble thro the world. I Pity them from my Heart Madam Winthrop has also fallen a sacrifice to this dissorder when I write to you last I was labouring under it. I thought it was the Rhumatism & treated it as such & I found Guaicum of great service to me it remov’d all the distress from my Breast & has been of service to my cough
It is really a most melancholy time your Brothers Family are rather better—but the infant dy’d last week it was pin’d to almost nothing— your poor mother can hardly crawl— Jo Fields wife has the measles now & has been very bad yesterday she got to Bed the child liv’d but one hour or too— There are several women who are near geting to Bed & who have got to Bed now Sick with the measles
25th
Mrs Field remains dangerously Sick has been out of her right mind they say—for a fortnight but I do think the sickness has in some measure abated but tis a distress’d time yet mrs Norton & Baby are recover’d & Lucy has return’d to me once more. mrs Eunice Paine came here last week a perfect cripple not able to get out of her chair nor to walk a step without help is oblig’d to be carried in a chair & put into the chaise & is at times in great pain but still chearful— She sent to me to beg me to let her try for a few weeks what the country air & social company would do for her but I some times fear she will not rise again & indeed in her situation she can not much desire it— oh my Sister tis a dreadful thing to be so helpless & so dependant
Mrs Guil’d has been very bad with a Lung fever but is so recover’d as to be able to come up to her Mamas & is to sail for Europe next week & mr & mrs Wanewright with her— Such Betsy Mawyew will then be She is Publish’d— Ben Guild is to stay with us till his parents return Cousin Polly Palmer is also to make one of our Family this summer mrs Cranch will spend it with mrs Norton— Mr Jo Cranch is gone to Springfield & will be in newyork as soon as he has done the work at Springfield. I cannot think why he did not do it this winter— Your House will be shut up next week the Doctor says tis best to be so untill some person can be found Who can be trusted with the care of it— we shall take care to put every thing we can under lock—but I do not think the House safe in such a Town as this I am concern’d for the Stores in the cellars.
I hope to hear that you are all better mrs Ware was last week put to Bed with Twins but they are both dead. She had just got thro the measles— I was at Hingham last week. Uncles Family every root & Branch of it were weak haveing just had the influenzy— Mr Thaxter of Haverhill is in better health I hear— He has had several turns of the Gout which has been of service to him. Sister Shaws Family have all been Sick but are better
our remaining Nieghbours continue their story— The Familys had all remov’d to England I believe before you went away we never expected to hear of their arrival—but they did & have been soliciting miss Charlt. to come to them—but just as she was going She receiv’d a Letter informing her that Mr Price the Gentleman she was going too had fallen from his Horse & fractur’d his scull in such a manner that he liv’d but two days The account of it you may have seen in the Boston newspapers with the sixty thousand pound he left to his widdow & Twins which he had just had, one of which was nam’d for miss Charlt.— This news was follow’d by another Letter from a young clergyman who was chaplain in the Family—informing them that the widdow Surviv’d her Husband but Ten days & his mother but Ten more & that mr Brown was declar’d incurably mad That mr Prices Funeral cost Eleven hundred pounds Sterling & mrs Browns at Phyledilphia nine— The dissapointment & the melancholy accation of it—was too much for miss Charlt to bear. it depriv’d her of her reason for several weeks & they appear’d a very afflicted Family She would set whole days without speaking & then act like Clementina or some other character in a romance when carried out to ride she would fancy every large Building to be mr Price, would not believe he was dead sometimes—would not get out of the chaise when return’d from a ride—but must be forcably took out—would talk often as if he was present & twenty such crazy things—would scream & bite herself, but not very hard I believe We took no notice of it only once or twice Sent to know how she did. I really did not know how to act While I believ’d there was not a word of truth in all the story I could not go in & talk as if I did
I inquir’d of them who knew the Family while they liv’d in Boston besides Miss Charlt. & was inform’d that mr Brick Govr. Bowdoin Judge Sulliven Harry Otis Jonathan Freeman & Lucy Bowdoin were acquainted with the Gentleman & that the young Ladies of every one of these Familys were intimate with their Daughter afterwards mrs Brown That mr otis had written her two Letters upon her marriage— mr Cranch was going to Boston to dine with mr Bowdoin I desir’d him to ask him about it. mrs Quincy undertook to ask mr Freeman & William miss Sullivan mr Cranch saw mr otis also. every one of these deny’d ever knowing or hearing of such a Family
I then thought proper to send for miss Betsy & tell her that their characters suffer’d by their reporting such a story for truth & that nobody believ’d it—& that it was an affront to their understandings to suppose they believ’d it themselves She seem’d Surpriz’d & thought if I could see her mama She could convince me of the truth of it. I told her nothing could while these People deny’d any knowledge of them & advisd them to try themselves if they could find any one who knew them beside’s her Sister
They have been to Boston severall times making a great noise but I believe have not found any one who knew them— however miss is come to her senses so it has had one good effect Was there ever such a Family—? They are good neighbours kind & charatable to the poor & tender to the sick & very sensible how is it possible they can be so impos’d upon & impos’d upon they must be or they are very wicked & very foolish
I believe we shall not hear of any more Letters but how she will brave it out to the world I cannot think— Mr Guild says he will give her a good price for the copy write if she will let it come out as a romance & I do not know any better way for her to save her credit—

What is to be done about commencment if you do not come home tis time to think of it It will soon be upon us Cousin Tom thinks we must do as we did for his Brother I wish you would write me about it. We will do every thing in our Power to give you satisfaction but I did hope you would have been here yourself I hope to hear that mrs Rogers is better my regards to her when you see her
My Love to all my dear Friends & believe me my dar Sister most affectionately yours
Mary Cranch
mr Cranch William & Lucy send Love & duty
